 
Exhibit 10.1
 
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of May 9,
2013, is between Claimsnet.com, Inc., a Delaware corporation (“Assignor”), and
ANC Holdings, LLC a Texas limited liability company  (“Assignee”)(Assignor and
Assignee are sometimes collectively referred to as the “Parties” and
individually referred to as a “Party”).
 
RECITALS.  Except for Excluded Assets (the “Excluded Assets”), Assignor desires
to assign all of its assets (collectively, the “Assets”) to Assignee, which is a
wholly owned subsidiary of Assignor, pursuant to the terms hereof, and Assignee
agrees to acquire the Assets pursuant to the terms hereof. The Parties
understand and agree that the purpose and intent of this Agreement is to
transfer to Assignee all of the Assets, financial and legal liabilities and
obligations that constitute the business of Claimsnet.com immediately prior to
the acquisition of TransCoastal Corporation.
 
NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby covenant and agree as follows:
 
1.           Effective Time.  This Agreement and the assignment and assumption
provided for in this Agreement shall be effective immediately before the closing
of the acquisition of TransCoastal Corporation on the date hereof (the
“Effective Time”).
 
2.           Claimsnet.com Name.  Included in the Assets is the name
Claimsnet.com.  Assignor acknowledges that Assignee intends to use the name
Claimnet.com as an assumed name and will file assumed name certificates in
connection therewith.  In the event the all or substantially all of the assets
or stock of Assignee is sold to third party, Assignee agrees to change its name
to a name not similar to Claimsnet.com.
 
3.           Excluded Assets.  Notwithstanding anything to the contrary, the
assets (the “Excluded Assets”) set forth on Exhibit A hereto shall not be
assigned to Assignee.
 
4.           Assignment by Assignor.  As of the Effective Time, Assignor hereby
transfers, assigns, conveys and delivers to Assignee, all right, title and
interest of Assignor in and to the Assets.
 
5.           Assumption by Assignee. Assignee hereby fully and completely
assumes and agrees to perform all of the duties, and be solely responsible for
all liabilities debt and all other obligations of Assignor that constitute the
Claimsnet.com business of Assignor including those arising prior to, on or after
the Effective Time hereof in connection with the Assets.
 
6.           Indemnification.  Assignee hereby agrees to fully and completely
indemnify, defend, and hold harmless Assignor with respect to any duty, all
liabilities, debt and all other obligations constituting the Claimsnet.com
business of Assignor immediately prior to the acquisition of TransCoastal
Corporation or in connection with the Assets for events arising prior, on or
after the Effective Time.
 
 
 
ASSIGNMENT AGREEMENT - Page 1

--------------------------------------------------------------------------------

 
 
7.           No Third Party Beneficiaries.  Nothing herein is intended to or
shall be deemed to grant any rights or benefits to any person or entity other
than the Parties; no third party shall have any rights as a result of this
Agreement except to the extent that such a person is a successor or assignee of
one of the Parties.
 
8.           Taxes.  Assignee agrees to pay all taxes and governmental charges
in connection with this Agreement and the transfer of the Assets to Assignee,
and Assignee hereby agrees to fully and completely indemnify, defend, and hold
harmless Assignor against any liability or responsibility for any such taxes and
governmental charges.
 
9.           Required Notices and Consents.  Assignor has given or will give
notice of the assignment of the Assets effected by this Agreement to all persons
or entities known to it to be entitled to such notice and has or will obtain any
required consents to the assignment of the Assets effected by this Agreement.
 
10.         Further Assurances.  Assignor and Assignee shall from time to time
execute and deliver to the other Party such other documents, in form and
substance satisfactory to such other Party, as such other Party may deem
necessary or appropriate to more fully vest in Assignee title to the Assets and
the assignment of Assignor’s liabilities by Assignor.
 
11.         Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision never comprised a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.
 
12.         Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof.
 
13.         Governing Law; Venue.  This Agreement and the rights and obligations
of the Parties shall be governed by, construed, and enforced in accordance with
internal laws (and not the conflicts laws) of Texas.  Each Party agrees that (a)
this Agreement is performable in Dallas County, Texas, (b) venue in any
proceeding to enforce or interpret any provision of this Agreement is properly
in Dallas County, Texas, and (c) such Party is subject to the jurisdiction of
the courts in Dallas County, Texas.
 
14.         Costs, Expenses, and Legal Fees.  Each Party (the “Obligated Party”)
agrees to pay the costs and expenses, including but not limited to reasonable
attorneys’ fees, incurred by the other Party who prevails in (a) enforcing any
of the terms of this Agreement or (b) proving that the Obligated Party breached
any of the terms of this Agreement.
 
 
 
ASSIGNMENT AGREEMENT - Page 2

--------------------------------------------------------------------------------

 
 
15.         Waiver.  The waiver by a Party of any breach of any provision of
this Agreement must be in writing and a specific written waiver shall not
constitute a continuing waiver or a waiver of any subsequent breach of the same
or a different provision hereof.
 
16.         Notices.  Any notice or communication pursuant hereto must be in
writing and given by (a) deposit in the mail, addressed to the Party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service or overnight delivery
service, or (c) transmission by telecopy.  Each notice or communication that is
mailed, delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by hand, courier service, overnight delivery, or
telecopy, at such time as it is delivered to the addressee (with the delivery
receipt or the affidavit of messenger being proof of delivery) or at such time
as delivery is refused by the addressee upon presentation.  For purposes of
notice, the addresses and telecopy numbers of the Parties shall be as set forth
beside their signatures to this Agreement.  A Party may change its address for
notice or telecopy number by written notice given to the other Party.
 
17.         Miscellaneous.  This Agreement may be modified only by a writing
signed by each Party.  There are no oral agreements between the Parties to this
Agreement.  This Agreement may be executed in counterparts.  Faxed copies of
manually executed signature page(s) to this Agreement will be fully binding and
enforceable without the need for delivery of the manually executed signature
page(s).  Any Exhibit referred to herein is incorporated by reference
herein.  The captions in this Agreement are for convenience of reference only
and are not to be considered in interpreting this Agreement.  Use of “herein,”
“hereof,” “hereby” or similar terms refer to this Agreement as a whole.  The
reference to any gender shall be construed to include the masculine, feminine,
and neuter.  This Agreement is binding on the Parties and their heirs, estates,
personal representatives, successors, and assigns.  This Agreement is not be
construed against the Party responsible for, or primarily responsible for,
preparing this Agreement.  Time is of the essence with respect to all of
Assignee’s obligations in this Agreement.
 
 
 
ASSIGNMENT AGREEMENT - Page 3

--------------------------------------------------------------------------------

 
 
SIGNED BY AND IN WITNESS WHEREOF, the Parties have duly executed and delivered
this Agreement as of the date first set forth above.
 
 
 

Address:   CLAIMSNET.COM, INC.             14860 Montfort Drive    
 
  Suite 250         Dallas, Texas 75254   By: /s/ Don Crosbie            
Telecopy No.: 972-458-1737   Name: Don Crosbie   Attn: Don Crosbie, CEO   Title:
Chief Executive Officer  

 
 
 
 
 

Address:   ANC HOLDINGS, LLC             14860 Montfort Drive    
 
  Suite 250         Dallas, Texas 75254   By: /s/ Don Crosbie            
Telecopy No.: 972-458-1737   Name: Don Crosbie   Attn: Don Crosbie, President  
Title: President  

 
 
 
ASSIGNMENT AGREEMENT - Page 4

--------------------------------------------------------------------------------

 
 
Exhibit A


Excluded Assets




 
1.
Agreements with TransCoastal Corporation



 
2.
All corporate, financial and tax records of Assignee, provided that Assignee may
have reasonable access to such records and make copies thereof for valid
business purposes, including in connection with the assumption of liabilities
under the Agreement.



 
 

ASSIGNMENT AGREEMENT - Page 5